OPINION — AG — **** TAX WARRANTS — SHERIFF — GENERAL FUND **** BY THE AUTHORITY OF 28 O.S. Supp. 1969, SECTION 39.4[28-39.4], [28-39.4] A COUNTY MAY LAWFULLY PAY FROM ITS GENERAL FUND THE MILEAGE INCURRED BY THE SHERIFF IN SERVING, OR ENDEAVORING TO SERVE, A TAX WARRANT FOR THE COLLECTION OF DELINQUENT PERSONAL TAXES. ATTORNEY GENERAL OPINIONS DATED AUGUST 21, 1935, AND SEPTEMBER 13, 1944, BOTH TO THE HONORABLE JOHN ROGERS, STATE EXAMINER AND INSPECTOR, AND DECEMBER 20, 1957, ADDRESSED TO THE HONORABLE HARRY D. PITCHFORD (COUNTY ATTORNEY) WERE BASED UPON THE FEE STATUTE REPEALED BY O.S.L. 1969, CH. 214, SECTION 5, AND ARE THEREFORE SUPERCEDED BY THIS OPINION IN SO FAR AS THEY ARE CONFLICTING ROBERT D. MCDONALD